Original. Disbarment.
POR cuanto, el Fiscal de este Tribunal Supremo radicó en 19 de diciembre de 1938 una querella jurada contra Francisco González, Jr., abogado admitido a postular ante los tribunales insulares desde el 12 de diciembre de 1921, y al ejercicio del Notariado desde el día 22 del mismo mes y año, imputando a dicho abogado el haber reali-zado hechos que no solamente implican depravación y conducta inmo-ral en la práctica de su profesión de abogado, sino que también pueden ser constitutivos de delito;
Boe cuanto, después de haber sido debidamente notificado con copia de la querella y de conocer su contenido, el querellado radicó una contestación en la que admite y acepta como probados todos los hechos esenciales alegados por el fiscal en su querella;
Por cuanto, habiendo sido admitidas todas las imputaciones de la querella, por el abogado querellado, no es necesario celebrar una vista ni practicar prueba alguna;
Por cuanto, los cargos formulados en contra del querellado y admitidos por éste constituyen a juicio de este Tribunal Supremo causa grave y suficiente para justificar la remoción (disbarment) del querellado como abogado y como notario y la eliminación de su nom-bre de los registros de Abogados y Notarios;
Por lo tanto, vistas las disposiciones de la Ley de 11 de marzo de 1909, titulada "Ley proveyendo para la organización de una Comi-sión que examine e informe sobre las condiciones morales de los aspirantes al ejercicio de la abogacía ante los tribunales de la Isla de Puerto Rico, definiendo determinados deberes de los abogados y para otros fines,” las de la "Ley para regular el ejercicio de la profesión notarial en Puerto Rico,” aprobada en marzo 8, 1905, y la jurisprudencia establecida por este tribunal en los casos de In re Figueroa Maestre, 20 D.P.R. 466, In re Angel Torregrosa, 25 D.P.R. 637, e In re Erasto J. Arjona Siaca et al., 40 D.P.R. 109, se decreta y ordena la remoción del querellado del ejercicio de su profesión de abogado, así como del ejercicio del notariado, y la eli-minación de su nombre del Registro de Abogados y del Registro de Notarios de esta Isla.